Exhibit 10.43.1

 

FirstMarblehead

 

First Marblehead Corporation

 

 

 

 

 

The Prudential Tower

 

 

800 Boylston Street – 34th Floor

 

 

Boston, MA 02199-8157

 

 

Tel 617-638-2000 or 800-895-4283

 

 

Fax 617-638-2100 or 866-255-4583

 

 

 

 

 

230 Park Avenue, 10th Floor

 

 

New York, NY 10169

 

 

Tel 212-808-7225

 

 

Fax 212-808-7226

 

June 10, 2005

 

Mr. Peter B. Tarr

3 Brooks Circle

Beverly, MA 01915

 

Dear Peter:

 

The First Marblehead Corporation is pleased to offer you the position of Vice
Chairman and General Counsel.  Your primary responsibilities will be to manage
the day-to-day activities of FMC’s legal and administrative functions and to
contribute to the overall strategic direction of FMC through active
participation as a member of the Executive Committee and our Board of
Directors.  You will report to the Chief Executive Officer.  I understand that
you plan to start with FMC on July 12, 2005, and you will be nominated to serve
on the Board of Directors at the first meeting of the Board after you commence
employment.

 

Your compensation will include direct annual cash compensation of $800,000, paid
on a semi-monthly basis at a rate of $33,333.33 (gross) per pay period.  We
anticipate you will also receive annual cash incentive compensation in the
amount of 50% to 100% of salary (the “Target Bonus”).  Cash incentive
compensation will be paid in accordance with FMC’s policies.  Upon the date you
commence employment with FMC, we will issue you at no cost restricted shares of
common stock pursuant to our 2003 Stock Incentive Plan (the “Plan”) having a
fair market value of $5,000,000 on the date of issuance.  The vesting schedule,
which will be detailed in the formal grant document, is over five years, with
20% vesting at each of the 1st, 2nd, 3rd, 4th and 5th anniversary dates of
issuance.

 

In the event you are terminated without cause, as defined below, all of your
shares of restricted stock will vest immediately, and you will be entitled to a
lump sum payment on your termination date equal to your annual salary plus
maximum Target Bonus for that year and continuation of benefits for one year. 
“Cause” shall mean (i) the failure to perform your duties to FMC which failure
is not cured within 30 days of receipt of notice from FMC describing in
reasonable detail such failure, (ii) a breach of your fiduciary duties to FMC or
(iii) the conviction of a crime that constitutes a felony.  The Compensation
Committee of the Board of Directors shall determine whether or not “cause”
exists for your termination.  In the event of a reorganization event, as defined
in the Plan, all of your shares of restricted stock will vest immediately upon
the closing of the reorganization event and, in the event you resign or are
terminated without cause, as defined above, following a reorganization event,
you will be entitled to a lump sum payment on your termination date equal to
your annual salary plus maximum Target Bonus for that year and continuation of
benefits for one year.

 

Please note that this letter does not constitute an employment contract or a
contract for a specific term of employment and that the employment relationship
is at will.  As with all FMC

 

--------------------------------------------------------------------------------


 

employees, your performance and contributions to the firm will be reviewed at
regular annual intervals.

 

Members of our HR Department are available to discuss the details of our
benefits program with you.  In summary, you will be eligible for our Group
Medical and Group Dental Insurance on the first of the month following your date
of hire.  Our Group Life Plan, and our Long Term Disability Plan are effective
immediately.  We can also fill you in on other benefits such as our 401(k)
Plan.  The plan matches your pre-tax contributions at 100% of the amount you
contribute to the plan up to 6% of pay.

 

As a condition of hire, The First Marblehead Corporation requires that all
employees sign a Non-Disclosure and Non-Competition Agreement.  Due to the
nature of our business, this offer is contingent on satisfactory results of a
background check which a third party agency, Hireright, runs on prospective
employees.  The type of information which is collected by this agency includes
that pertaining to an individual’s past employment, education, criminal record
and credit history.  Also, as required by the Immigration Reform and Control Act
of 1976, you will be expected to provide proof of eligibility to work in the
United States.

 

This is an exciting and challenging time for First Marblehead and your addition
to our Executive Team is most welcome.  Please acknowledge this offer by signing
one copy of this offer letter as well as the Non-Disclosure and Non-Competition
Agreement and returning them to me.

 

Sincerely,

 

/s/ Daniel Maxwell Meyers

 

 

Daniel Maxwell Meyers

Chairman and Chief Executive Officer

 

 

Accepted:

 

 

/s/ Peter B. Tarr

6/10/05

 

Peter B. Tarr

Date

 

 

--------------------------------------------------------------------------------